NEWS RELEASE FOR IMMEDIATE RELEASE September 2, 2008 Contact: Manny Estrada Vice President and Chief Financial Officer International Shipholding Corporation 251.243.9082 estradmg@intship.com Mobile, Alabama – International Shipholding Corporation (“the Company”) today received a letter dated September 2, 2008, in which Projection LLC, a wholly owned subsidiary of Liberty Shipping Group LLC, submitted a proposal to the Board of Directors of the Company to acquire all of the outstanding shares of the Company’s common stock for $25.75 per share, in cash.The proposal will be reviewed by the Management and Board of Directors of the Company, and they will respond in due course. ### International Shipholding Corporation (NYSE: ISH), through its subsidiaries, operates a diversified fleet of U.S. and foreign flag vessels that provide international and domestic maritime transportation services to commercial and governmental customers primarily under medium to long-term charters and contracts. www.intship.com
